289 F.2d 873
110 U.S.App.D.C. 132
Ian WOODNER, Appellant,v.Julius SANKIN andJoseph A. Garfield, Appellees.
No. 16142.
United States Court of Appeals District of Columbia Circuit.
Argued April 3, 1961.Decided May 4, 1961.

Mr. James M. Earnest, Washington, D.C., with whom Mr. James D. Newton, Washington, D.C., was on the brief, for appellant.
Mr. Arthur M. Chaite, Washington, D.C., for appellees.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant brought suit for a declaratory judgment that he was entitled to recover a deposit paid to appellees toward the purchase of real estate.  The District Court sat without a jury.  After hearing plaintiff's evidence, the court found that the contract provisions entitling appellees to retain the deposit upon appellant's failure to complete the transaction did not constitute a penalty, and dismissed the complaint.  We find no reversible error.  Plaintiff-appellant did not make a prima facie case that the contract provision was unreasonable or unconscionable, or that any other ground existed for the grant of relief.  While we reach the merits of the claim in the interests of avoiding circuity of action, we express no opinion as to whether, or if so under what conditions, a suit for a declaratory judgment is an appropriate remedy in controversies of the present sort.


2
Affirmed.